  Case 1:18-cv-06950-PGG Document 30 Filed 04/03/19 Page 1 of 1



T. Bryce Jones, Esq.
Jones Law Firm, P.C.
450 7th Avenue, Suite 1408
New York, NY 10123                                                                        .
(212) 258-0685
bryce@joneslawnyc.com

April 3, 2019

VIA ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom: 705
New York, New York 10007

Re: Donovan v. East Twelfth Street Tenants Housing Development Fund
Corporation, No. 18-CV-06950

Dear Judge Gardephe:

       I represent Plaintiff Kyle Donovan in the above-captioned matter.

      On November 30th, 2018, I filed a letter requesting a pre-motion conference
on a Motion to Amend Pleadings, Docket #24. The clerk rejected this letter as
improperly docketed. The latest filing of this letter was made on February 6th, 2019,
Docket #29.

        The Plaintiff respectfully raises to this Court’s attention that his request is
pending for a pre-motion conference, that the Federal Rules of Civil Procedure
provide for leave to amend to be liberally granted, and that this case is in its very
earliest stages.

                                               Respectfully submitted,

                                               _________________

                                               T. Bryce Jones




                                   www.joneslawnyc.com
